Citation Nr: 0737710	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran appeared before the undersigned Veterans Law 
Judge in March 2007 and delivered sworn testimony via video 
conference hearing in Wichita, Kansas.  Evidence pertinent to 
the matters on appeal was received contemporaneously with the 
veteran's March 2007 Board hearing.  The veteran has waived 
initial RO consideration of this evidence.

The November 2005 rating decision also granted service 
connection for left and right ankle disability and assigned 
initial ratings for those disabilities.  The veteran has not 
expressed disagreement with the ratings assigned for the 
ankle disabilities, and those issues are not before the 
Board.

A December 2006 rating decision denied the veteran a total 
disability rating based on individual unemployability (TDIU).  
The veteran has not expressed disagreement with that rating 
decision.


FINDINGS OF FACT

1.  Hearing loss was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between current bilateral 
hearing loss disability and any incident of the veteran's 
active service.

2.  A private health care professional has linked tinnitus to 
the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was incurred in the veteran's active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2005 the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letter informed the veteran 
that he should submit any medical evidence pertinent to his 
claims.  VCAA notice was provided to the appellant prior to 
the initial adjudication.  Pelegrini.

As no disability rating or effective date will be assigned by 
the Board in this case, there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  A VA 
examination for a medical opinion regarding a possible 
relationship between the disabilities on appeal and the 
veteran's military service has been undertaken.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.



Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss or tinnitus (as organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Factual Background

Service medical records show no complaints of hearing loss or 
tinnitus.  The February 1955 discharge examination report 
indicates that the veteran's ears were clinically evaluated 
as normal and that he had 15/15 hearing in both ears.  The 
veteran specifically denied having any ear trouble on the 
Medical History portion of the February 1955 separation 
examination.

A December 1957 reserves examination noted that the veteran's 
ears were normal and that he had 15/15 hearing in both ears; 
section 71 (Audiometer), in pertinent part, was as follows 
(American Standards Associates units converted to 
International Standards Organization units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
20
10
10
25
10

At a June 1999 VA audiological examination, the veteran 
complained of bilateral hearing loss and bilateral periodic 
tinnitus.  The veteran reported being exposed to a 90 
millimeter gun and a 120 millimeter gun periodically 
throughout a two year period during service.  He denied any 
occupational or recreational noise exposure.  The veteran 
indicated that he had noticed tinnitus for a number of years.  
The diagnosis was bilateral sensorineural hearing loss and 
tinnitus.

The veteran was afforded a VA audiological examination in 
October 2005.  The veteran stated that during service he was 
around 60 millimeter and 90 millimeter guns on tanks, was a 
gun loader, and was next to a 120 millimeter tank unit.  He 
essentially denied any serious post-service occupational or 
recreational noise exposure.  Bilateral hearing loss 
disability for VA purposes was demonstrated on audiometric 
examination.  See 38 C.F.R. § 3.385 (2007).  The VA examiner 
opined that the veteran's hearing loss was not likely related 
to service, based on the results of a 1957 audiogram that 
showed that the veteran had normal hearing.  The examiner was 
unable to state (without resort to mere speculation) whether 
the veteran's tinnitus was related to service.

I.  Hearing loss

As noted, the veteran's service discharge examination report 
reflected that the veteran's ears were clinically evaluated 
as normal and that he had 15/15 hearing in both ears.  
Further, a Reserves examination conducted more than 2 years 
after service also showed no hearing loss, except for 25 
decibels at 3000 Hertz in the left ear.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The evidence of record 
reveals that the first medical evidence of bilateral hearing 
loss disability for VA purposes was decades following 
service.  Even if it is conceded that the veteran sustained 
acoustic trauma in service, the record contains no medical 
evidence relating the veteran's current hearing loss 
disability to his period of service.  Indeed, the October 
2005 VA examiner specifically opined that the veteran's 
hearing loss was not likely related to service.  In short, 
there is no medical evidence or opinion indicating that the 
veteran's bilateral hearing loss disability is related to 
service.

Since the medical evidence of record fails to indicate that 
the veteran experienced hearing loss during service, hearing 
loss disability within a year of discharge from service, or 
that his current hearing loss disability is related to 
service, service connection for bilateral hearing loss is not 
warranted.

While the Board does not doubt the sincerity of the veteran's 
belief regarding his hearing loss, and the veteran's 
statements and Board hearing testimony in this regard have 
been reviewed (including the fact that he testified that he 
did not wear hearing protection during service), the veteran 
is not competent to offer evidence which requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
entitlement to service connection for bilateral hearing loss 
disability must be denied.

II.  Tinnitus

In a letter dated in July 2006, the veteran's private 
dentist, R.K.N, D.D.S., commented, in pertinent part, as 
follows:

Firstly, [the veteran] has shown service 
medical records that indicate 
extractions.  Secondly, it is well 
documented in the medical and dental 
literature that loss of molars 
contributing to loss of vertical 
dimension can contribute to a myriad of 
TMJ symptoms including tinnitus.  In [the 
veteran's] case the tinnitus did not 
occur until his molars were removed.

The Board notes that a service medical record dated in April 
1953 does indicate that the veteran had a molar extracted 
during service, and it appears that the veteran had other 
teeth extracted during service.  While not specifically 
addressing the veteran's case, the Board observes that the 
October 2005 VA examiner indicated that jaw misalignment 
could induce tinnitus.

As noted, the October 2005 VA examiner was unable to state 
whether the veteran's tinnitus was related to service.  A 
private dentist, following what appears to be a review of the 
veteran's pertinent medical records, has essentially linked 
the veteran's tinnitus to events during service (the 
extractions of molars during service).  The private dentist's 
opinion is uncontradicted, and a VA examiner has acknowledged 
that tinnitus can result from jaw misalignment.  In this 
regard, the Board further observes that a May 1999 VA 
examiner noted that the veteran had some loss of masticatory 
function.

Based on the foregoing, and resolving doubt in the veteran's 
favor, the Board finds that service connection for tinnitus 
is warranted.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


